Citation Nr: 0434401	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for type I diabetes 
mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.  He also had additional service with the Army National 
Guard.  He served in the Republic of Vietnam from May 1969 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that an unappealed August 1984 rating 
decision denied service connection for a liver condition.  In 
October 2001, the veteran filed a new claim of entitlement to 
service connection for hepatitis C.  In the March 2002 rating 
decision on appeal, the RO incorrectly determined that a 
liver condition and hepatitis C constituted the same claim; 
therefore, the RO declined to reopen the veteran's claim on 
the basis of new and material evidence.  Since hepatitis C 
constitutes a new diagnosis, however, the Board must consider 
this as a new claim to be reviewed on a de novo basis.  
Spencer v. Brown, 17 F.3d. 368 (1994). 

The issue of entitlement to service connection for hepatitis 
C is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  Type I diabetes mellitus is not included in the list of 
presumptive diseases based on exposure to herbicides.  

4.  The veteran's type I diabetes mellitus was first 
diagnosed many years after service, and no medical evidence 
relates this condition to his period of active duty, 
including exposure to Agent Orange in service. 

5.  An unappealed January 1999 rating decision denied service 
connection for PTSD.

6.  The evidence received since the January 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

7.  Medical evidence attributes the veteran's PTSD to a 
verified stressor in service. 


CONCLUSIONS OF LAW

1.  Type I diabetes mellitus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.126(a), 3.156(a), 
3.303, 3.307, 3.309 (2004).

2.  The January 1999 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

3.  The additional evidence presented since the January 1999 
rating decision is new and material, and the claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2004).  

4.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming service connection for type I 
diabetes mellitus and PTSD.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.  

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

The VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In the present case, 
however, the veteran's claims were filed and initially denied 
prior to his being notified of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the claimant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
the most recent transfer and certification of the veteran's 
case to the Board, the content of which fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  By virtue of letters sent to the veteran in 
November 2001 and December 2002, the Board finds that the 
veteran was provided with every opportunity to identify and 
submit evidence in support of his claims.  Although the VCAA 
notice letter did not specifically contain the fourth 
element, the Board finds the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim throughout development of the case at the RO.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  At an October 2004 hearing, the veteran 
was told that the record would be open for 60 days to allow 
him and his representative to submit additional evidence.  In 
December 2004, the Board received additional VA outpatient 
treatment records with a waiver of initial RO consideration.  
Therefore, the record is complete and the case is ready for 
appellate review.

II.  Service Connection for Type I Diabetes Mellitus

The veteran claims that he has diabetes mellitus as a result 
of exposure to herbicides while stationed in Vietnam.  For 
the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R.               § 
3.303(a).  In addition, certain chronic diseases such as 
diabetes mellitus may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R § 3.303(b).

In general, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e) (emphasis added).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R  § 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

In this case, presumptive service connection due to herbicide 
exposure is not warranted for the veteran's type I diabetes 
mellitus.  The Board notes that the veteran served in the 
Republic of Vietnam during the Vietnam era.  Type I diabetes, 
however, it is not one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Although type II diabetes is included in 
the list, type I diabetes is not.  Therefore, service 
connection for the veteran's type I diabetes mellitus can 
only be established with proof of actual direct causation.  
In other words, medical evidence must show that the veteran's 
type I diabetes mellitus had it onset either in service or 
during the one-year presumptive period after service.  In 
this case, however, no such evidence has been submitted.

The veteran's service medical records make no reference to 
diabetes.  In fact, type I diabetes mellitus was first 
diagnosed in 1987, approximately 17 years after the veteran's 
separation from active duty.  In this regard, the veteran was 
admitted to Georgetown Memorial Hospital in August 1987 for 
new onset of type I diabetes mellitus.  Although veteran told 
medical staff that he had developed diabetes in Vietnam, no 
medical opinion confirms the veteran's self-reported history.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply unenhanced information recorded 
by a medical examiner does not constitute competent medical 
evidence).

The veteran also received VA outpatient treatment for his 
type I diabetes from 1996 to 2004.  Records associated with 
that treatment, however, do not indicate that this condition 
had it onset in service or within the one year presumptive 
period after service.  Indeed, entries dated 1996 noted a 
seven year history of diabetes, thereby placing the date of 
onset many years after service. 

The only evidence in support of the veteran's claim is his 
own lay statements, including testimony provided at an 
October 2004 hearing before the undersigned Veterans Law 
Judge.  However, the Board notes that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render a medical opinion concerning 
the etiology of type I diabetes mellitus, his lay statements 
are of little probative value in this regard.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for type I diabetes mellitus.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

III.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim for Service 
Connection for PTSD

The veteran is ultimately seeking service connection for 
PTSD.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for posttraumatic stress 
disorder will vary depending on whether or not the veteran 
was "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  The term "combat" 
is defined to mean "a fight, encounter, or contest between 
individuals or groups" and "actual fighting engagement of 
military forces."  VAOPGCPREC 12-99 (Oct. 1999) citing 
WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase 
"engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the RO initially denied service connection for 
PTSD in an unappealed November 1992 rating decision.  
Subsequently, the RO denied service connection for PTSD in a 
rating decision dated January 1999 on the basis that there 
was no confirmed diagnosis of PTSD and no verified stressor.  
The evidence at that time included service medical records, 
VA outpatient treatment records, a VA psychiatric examination 
report, and a PTSD Questionnaire completed by the veteran.  

A review of these documents reveals the following.  None of 
the veteran's service medical records made any reference to 
psychiatric problems.  Although the RO determined that the 
veteran did not have PTSD, VA outpatient treatment records 
dated in 1997 listed a diagnosis of PTSD.  An August 1998 VA 
psychiatric examination report also noted that the veteran 
meets the criteria for PTSD.  The veteran's alleged stressors 
at the time of the examination included seeing a friend's 
head "blown off" during a fire fight, being thrown after a 
mortar round went off next to him, and using a bulldozer to 
bury bodies of dead Vietnamese.  Finally, in a PTSD 
Questionnaire dated November 1998, the veteran reported being 
fired upon while stationed in Nha Trang, Ban Me Touot [sic].  
The veteran provided the following dates: December 1968, 
March 1969, and December 1969.  He also reported the names of 
two individuals that were reportedly killed in action in 
March 1969.  

In denying the veteran's claim in January 1999, the RO 
explained that the veteran did not engage in combat and that 
no evidence confirmed that he experienced a stressful event 
in service.  The veteran was notified of that decision and of 
his appellate rights in a January 1999 letter; however, he 
did not seek appellate review within one year of 
notification.  Therefore, the January 1999 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In October 2001, the veteran attempted to reopen his claim 
for service connection for PTSD on the basis of new and 
material evidence.  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 C.F.R. § 3.156(a); 38 U.S.C.A. § 
5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were revised, effective August 29, 2001.  The revised 
regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and define material evidence 
as evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  These regulatory 
revisions apply to claims filed on or after August 29, 2001.  
Since the veteran filed a claim to reopen in October 2001, 
the amended regulatory provisions governing new and material 
evidence are applicable to the veteran's appeal.  

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

If VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  
See (Russell) Smith v. West, 12 Vet. App. 312, 314 (1999).

Since the final January 1999 rating decision, evidence has 
been submitted showing a diagnosis of PTSD as well 
confirmation that the veteran may have experienced a 
stressful event in service.  First, VA outpatient treatment 
records dated in 2002 contain a diagnosis of PTSD.  Second, a 
letter dated January 2004 from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) verified that the 
veteran's unit came under rocket and mortar attack on several 
occasions.  Specifically, it was noted that his unit came 
under rocket attack on January 29, 1970, at Ban Me Thout 
Bungalow, the location provided by the veteran.  Also, a 
barracks belonging to Company A of the 459th Signal Battalion 
was hit by mortars on April 1, 1970, that resulted in two 
wounded in action.  

The Board finds that the VA outpatient treatment records as 
well as the letter from the USASCRUR are new, since they were 
not associated with the claims file at the time of the 
January 1999 rating decision.  Moreover, since the RO in 
January 1999 denied the veteran's claim on the basis that 
there was no confirmed diagnosis of PTSD and no verified 
stressor, the newly submitted evidence is also material to 
central issue in this case.  Hodge, 155 F.3d at 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the claim for service connection for PTSD is reopened.  

The Board also finds that the evidence supports the veteran's 
claim for service connection for PTSD.  The veteran has met 
each of the three criteria of 38 C.F.R. § 3.304.  In this 
regard, a VA examiner in August 1998 diagnosed the veteran 
with PTSD, in part, based on the veteran's account of being 
in close proximity to explosions from incoming mortar rounds.  
That stressor was confirmed by the USASCRUR.  Specifically, 
that agency indicated that the veteran's unit came under 
rocket and mortar attack in January 1970 and April 1970.  The 
Board notes that the veteran listed December 1969 as one of 
the significant dates in his PTSD Questionnaire, which is 
just one month before the January 1970 attack that was 
verified by the USASCRUR.  The veteran has therefore 
presented credible supporting evidence that a claimed in-
service stressor actually occurred.  See Suozzi, 10 Vet. App. 
10, (holding that "corroboration of every detail [of a 
claimed stressor] including the appellant's personal 
participation" is not required; rather an appellant only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure).

In conclusion, the Board finds that the veteran has presented 
evidence establishing a diagnosis of PTSD; credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and a link, established by the medical 
evidence, between PTSD and a verified in-service stressor.  
See 38 C.F.R. § 3.304.  Accordingly, service connection for 
PTSD is hereby granted. 




ORDER

Service connection for type I diabetes mellitus is denied.

Service connection for post-traumatic stress disorder is 
granted. 


REMAND

The veteran claims that he contracted hepatitis C while on 
active duty in Vietnam.  He maintains that he was exposed to 
infected blood from a blood transfusion following a severe 
injury to his left elbow.  He also claims possible exposure 
from sharing razors while shaving.  However, the Board finds 
that additional development is needed before it can 
adjudicate this claim.  

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine use, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998 (emphasis added).  

The record shows that the veteran was first diagnosed with 
hepatitis in 1978 at Georgetown Memorial Hospital.  VA 
outpatient treatment records dated from 1996 to 2004 show 
continued treatment for hepatitis C.  None of these records, 
however, includes a medical opinion concerning the etiology 
or date of onset of his hepatitis C.  In a November 2001 
entry, the veteran's only risk factors included multiple sex 
partners and intranasal cocaine use. 

The veteran claims that he contracted hepatitis C following a 
combat-related injury to his left elbow.  The veteran 
maintains that the wound was so deep that the bone was 
exposed.  The veteran's service medical records show that he 
fell and injured his left elbow on May 30, 1969, which 
required sutures.  It appears that the sutures may have been 
removed on June 6, 1969.  No evidence shows that he underwent 
a blood transfusion for this laceration.

No other risk factors commonly associated with hepatitis C 
were noted in service, namely hemodialysis, accidental 
exposure while a health care worker, or various kinds of 
percutaneous exposure such as tattoos, body piercing, or 
acupuncture with non-sterile needles.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine whether he contracted hepatitis 
C in service.  The claims folder, to 
include a copy of this Remand, must be 
made available to the examiner for 
review.  Following a review of the claims 
file and an examination of the veteran, 
the examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that the veteran 
contracted hepatitis C in service.  In 
providing an opinion, the examiner should 
refer to the veteran's specific risk 
factors for hepatitis C documented in the 
record, which include a laceration of his 
left elbow in May 1969, high risk sexual 
activity, and intranasal cocaine use.  
The examination report should include the 
complete rationale for all opinions 
expressed.  

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
service connection for hepatitis C.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and should be given the opportunity 
to respond.  The veteran and his 
representative should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



